Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of R. Perry et al., US 16/603,292 (Apr. 12, 2017) are pending and subject to restriction/election.  

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Restriction

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group (I)	claims 1 and 2-7 drawn to an absorbent composition comprising an amino-siloxane comprising structure (I);

Group (II)	claims 1 and 8, drawn to the absorbent composition of Group (I), wherein the amino-siloxane is configured to form a reaction product with carbon dioxide, the reaction product being substantially liquid at temperatures between about 20 degrees Celsius and about 70 degrees Celsius;

Group (III)	claims 9 and 10-15 drawn to an absorbent composition comprising an amino-siloxane comprising structure (III);

Group (IV)	claims 9 and 16, drawn to the absorbent composition of Group (III), wherein the amino-siloxane is configured to form a reaction product with carbon dioxide, the reaction product being substantially liquid at temperatures between about 20 degrees Celsius and about 70 degrees Celsius;

Group (V)	claims 17 and 18-19 drawn to an absorbent composition comprising an amino-siloxane comprising structure (V); and

Group (VI)	claims 17 and 20, drawn to the absorbent composition of Group (V), wherein the amino-siloxane is configured to form a reaction product with carbon dioxide, the reaction product being substantially liquid at temperatures between about 20 degrees Celsius and about 70 degrees Celsius.

Note: Election of a single disclosed species of an amino-siloxane reading on the elected group is required regardless of which Group is elected.  Species are found in the specification.

Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

Shared Technical Feature does Not Make a Contribution over the Prior Art

According to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.” Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art. The technical feature that unites the groups is not a contribution over the art.

Unity of invention is lacking among Groups (I)-(IV) for the following reasons.  Groups (I)-(IV) share the common technical feature of “an amino-siloxane comprising structure (I)”.  Note that structure (I) of claim 1 overlaps with structure (III) of claim 9 when w=0 and y=0.   Groups (I)-(IV) lack unity of invention because the common technical feature of an adsorbent composition of structure (I) and structure (III) is disclosed by E. Lo, US 4,127,872 (1978) (“Lo”).  Lo discloses the following compound:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

Lo at col. 4, lines 13-25.  The forgoing compound meets each and every structural limitation of the claim 1 compound of structure (I), wherein X = NH2.  The specification specifically lists “amine groups” as examples of electron withdrawing group so Lo’s -NH2 

Unity of invention is lacking among Groups (V) and (VI) for the following reasons.  Groups (V) and (VI) share the common technical feature of “an amino-siloxane comprising structure (V)”.  This common technical feature is disclosed by H. Nakashima, EP 0707029 (1996) (“Nakashima”).  Nakashima discloses the following compound:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

Nakashima at page 9, Example 3.  The forgoing compound meets each and every structural limitation of the claim 17 compound of structure (V), wherein X = NH2.  The specification specifically lists “amine groups” as examples of electron withdrawing group so Nakashima’s -NH2 group meets the limitations of variable X.  Specification at page 6, [0016].  Therefore, the common technical feature among Groups (V)-(VI) is disclosed by Nakashima.  As such, unity of invention is lacking.  


Potential Rejoinder -- Linking Claim(s)

Claim 1 links inventions (I) and (II).  Claim 9 links inventions (III) and (IV).  Claim 17 links inventions (V) and (VI).  Non-elected claims shall be considered for rejoinder as follows.  MPEP § 809.  

Upon the indication of allowability of a linking, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

For example, If Applicant elects Group (I) and during examination on the merits, claim 1 is found allowable, then the claims of Groups (II) will be considered for rejoinder pursuant to the above procedure.  

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Election of Species

This application contains claims directed to more than one species of amino-siloxane.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species do not form a single inventive concept because, as discussed above, the shared technical feature does not make a contribution over the prior art.  

Applicant is required in reply to this action, regardless of which Group is elected, to elect a single species of a amino-siloxane to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species are found in the specification.

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  

Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Reply and Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622